Appeal from order of the County Court of Fulton county, dated November 8, 1934, reversing judgment of the City Court of the city of Gloversville, N. Y., in favor of the appellant and against the respondent for $1,000 and costs, dated March 25, 1931, entered upon a verdict of a jury. The action is to recover the balance of the purchase price of three cash registers sold and delivered by appellant to respondent. The appellant had a verdict and judgment in the City Court for the full amount of its claim. The County Court reversed and granted a new trial upon the ground that the plaintiff’s proof was insufficient as a matter of law to establish the essential allegations of the complaint and that the verdict was against the weight of the evidence. The proof showed that the respondent authorized the making of the original order to purchase the cash registers and that the registers have been delivered to him at his warehouse and the jury was fully warranted in so finding. Judgment and order of the County Court of Fulton county reversed on the law and facts and judgment of the City Court of the city of Gloversville reinstated, with costs to the appellant in all courts. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.